Exhibit 10.1

 

Langer, Inc.

 

Form of Amendment To Stock Option Agreements

 

Amendment To Stock Option Agreements, made as of this                day of
December, 2005, by and between Langer, Inc., a Delaware corporation, having its
principal office at 450 Commack Road, Deer Park, New York 11729 (the “Company”),
and                                        (the “Optionee”).

 

Whereas, the Company has previously granted to the Optionee options to purchase:
(i)                  shares of Common Stock at an exercise price of
$               pursuant to the Stock Option Agreement, dated as of
                          , and of which                      options remain
unvested; (ii)                        shares of Common Stock at an exercise
price of $           pursuant to the Stock Option Agreement, dated as of
                        , and of which                          options remain
unvested; and, entered into between the Company and the Optionee (collectively,
the “Stock Option Agreements”; all such unvested options referred to herein as
the “Unvested Options”).

 

Now, Therefore, the parties agree as follows:

 

1.             The vesting date of the Unvested Options is hereby accelerated to
December 20, 2005.

 

2.             The Stock Option Agreements are hereby amended to include the
following provisions:

 

2.1.          Confidentiality; Intellectual Property.  For purposes of this
Section 2.1, all references to the Company shall be deemed to include all of the
Company’s affiliates and subsidiaries.

 

2.1(a)      Confidential Information.  The Optionee acknowledges that as a
result of his/her employment with the Company and/or service as a Director of or
consultant to the Company, the Optionee has and will continue to have knowledge
of, and access to, proprietary and confidential information of the Company (in
written, graphic, oral and/or other forms, and in electronic, magnetic, paper
and other media), including, without limitation, information regarding the
Company’s assets, properties, business, plans, strategies, operations, business
and product development, including without limitation, acquisitions and new
lines of business, trade secrets, novel ideas, inventions, know-how, customers,
business affiliates, techniques, training materials, algorithms, computer
programs (including source code and object code), designs, formulas, test plans,
data, analyses and results, services, costs, finances, financial statements and
projections, financial and marketing information, markets, sales, vendors,
suppliers, personnel, pricing policies, plans for future developments,
acquisition or disposition strategies, specifications, technology, research and
development, and other similar information in respect of the Company
(collectively, the “Confidential Information”), and that such information, even
though it may be contributed to, developed or acquired by the Optionee,
constitutes valuable, special and unique assets of the Company developed at
great expense, which are the exclusive property of the Company.

 

1

--------------------------------------------------------------------------------


 

Accordingly, the Optionee shall not, at any time, either during or subsequent to
the term of the Optionee’s employment with the Company and/or service as a
Director of or consultant to the Company, use (whether for personal gain or
otherwise), reveal, report, publish, transfer or otherwise disclose to any
person, corporation or other entity, any of the Confidential Information without
the prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company who have a need for such information
for purposes in the best interests of the Company, and except (i) for such
information which is or becomes of general public knowledge from authorized
sources other than the Optionee, or (ii) as may be required by law, regulation,
legal proceeding or court order.  The Optionee acknowledges that the Company
would not enter into this Agreement or continue the Optionee’s employment or
consultancy with the Company without the assurance that all such Confidential
Information will be used for the exclusive benefit of the Company.

 

2.1(b)      Return of Confidential Information.  Confidential Information or
other information relating to the Company’s business or products which come into
the possession of the Optionee shall remain the sole property of the Company,
and shall not be copied, photocopied, reprinted or otherwise reproduced or
disseminated by the Optionee except in the performance of the Optionee’s duties
as an employee of the Company and/or a Director of or consultant to the Company
and then only at the direction of the Company.  Upon the earlier of the
Company’s request therefor, or the termination of the Optionee’s employment by
the Company and/or service as a Director of or consultant to the Company, the
Optionee shall return to the Company all such information, and all copies,
facsimiles, replicas, photocopies, and reproductions of them.

 

2.1(c)      Intellectual Property.

 

(i)            Optionee expressly agrees that any products, works of authorship,
deliverables, designs, processes, drawings or inventions produced by the
Optionee at the request or on behalf of the Company (the “Materials”) shall be
the property of the Company.  The Company shall own all right, title and
interest in and to the Materials, and all additions to, deletions from,
alterations of or revisions to, and each part thereof, including all tools and
work in progress with respect thereto, and all other materials provided to the
Optionee by or at the expense of the Company.  Without limiting the foregoing,
the Optionee hereby acknowledges that the Optionee’s work and services for the
Company and all results thereof are “works made for hire” for the Company as
that term is defined by the Copyright Act of 1976, as amended (the “Copyright
Act”), and the Company shall own all right, title and interest therein.  The
Company shall be considered the author of the Materials for purposes of
copyright and shall own all the rights in and to the copyright to the Materials,
and, as between Optionee and the Company, only the Company shall have the right
to obtain copyright registration of the Materials which the Company may do in
its name, its trade name or the name of its nominee.  The Company shall have the
sole and exclusive rights to do and authorize any and all of the acts set forth
in Section 106 of the Copyright Act with respect to the Materials and any
derivatives thereof, and to secure any extensions or renewals of such
copyrights.  Optionee retains no rights to the Materials and agrees not to
challenge the validity of the Company’s ownership of the Materials.

 

2

--------------------------------------------------------------------------------


 

(ii)           To the extent that the Materials are determined by a court of
competent jurisdiction or the Register of Copyrights not to be a work made for
hire and/or for purposes of ownership of any inventions or patent rights in and
to the Materials, the Optionee hereby irrevocably assigns, transfers, releases
and conveys to the Company all right, title and interest (including all patent,
copyright, trade secret and trademark rights) of the Optionee in and to the
Materials.  The rights hereby conveyed to the Company hereunder include without
limitation all rights to any and all inventions relating to or described in the
Materials.  The Optionee further agrees to execute (and to cause its principals,
employees and agents to execute) any and all documents deemed necessary or
appropriate by the Company to effectuate a complete transfer of ownership of all
rights in the Materials to the Company throughout the world.

 

(iii)          The Optionee will promptly disclose to the Company all Materials
conceived, developed or acquired by the Optionee alone or with others during the
term of the Optionee’s employment with the Company and/or service as a Director
of or consultant to the Company, whether or not conceived during regular working
hours, through the use of Company time, material or facilities or otherwise. 
Without limiting the scope of this Section 2.1, all such Materials shall be the
sole and exclusive property of the Company, and upon the Company’s request, the
Optionee shall deliver to the Company all drawings, models and other data and
records relating to such Materials.  In the event any such Materials shall be
deemed by the Company to be patentable or copyrightable, the Optionee shall, at
the expense of the Company, assist the Company in obtaining any patents or
copyrights thereon and execute all documents and do all other things necessary
or proper to obtain letters patent and copyright registrations and to vest the
Company with full title thereto.

 

(iv)          The Optionee irrevocably designates and appoints the Company and
each of its duly authorized officers or agents, individually, as the Optionee’s
agent and attorney-in-fact, to act for and in the Optionee’s behalf and stead to
execute and file any such document and to do all other lawfully permitted acts
to further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protection with the same force and effect as if executed and
delivered by the Optionee.

 

2.2.          Non-competition.  For purposes of this Section 2.2, all references
to the Company shall be deemed to include all of the Company’s affiliates and
subsidiaries.  The Optionee will not utilize the Optionee’s special knowledge of
the business of the Company and the Optionee’s relationships with customers,
suppliers of the Company and others to compete with the Company.  During the
Optionee’s employment by the Company and/or service as a Director of or
consultant to the Company and for a period of one (1) year after the date of
termination of the Optionee’s employment with the Company and/or service as a
Director of or consultant to the Company (the “Restricted Period”), the Optionee
shall not engage, directly or indirectly, or have an interest, directly or
indirectly, anywhere in the United States of America or any other geographic
area where the Company does business or in which its products or services are
marketed, alone or in association with others, as principal, officer, agent,
employee, director, partner or stockholder (except with respect to the
Optionee’s employment by the Company and/or service as a Director of or
consultant to the Company), or through the investment of capital, lending of
money or property, rendering of services or otherwise, in any business
competitive with or substantially similar to that engaged in by

 

3

--------------------------------------------------------------------------------


 

the Company or any vendor, supplier or distributor of the Company during the
term of Optionee’s employment by the Company and/or service as a Director of or
consultant to the Company, or any line of business or acquisition that the
Company either (i) contemplates entering into, whether or not actually entered
into, or (ii) has obtained due diligence or other information on during
Optionee’s employment with the Company and/or service as a Director of or
consultant to the Company (it being understood hereby, that the ownership by the
Optionee of 5% or less of the stock of any company listed on a national
securities exchange shall not be deemed a violation of this Section 2.2). 
During the Restricted Period, the Optionee shall not, nor shall he permit any of
the Optionee’s employees, agents or others under the Optionee’s control to,
directly or indirectly, on behalf of himself/herself or any other person,
(i) call upon, accept business from, or solicit the business of any person who
is, or who had been at any time during the preceding two (2) years a customer of
the Company or any successor to the business of the Company, or otherwise divert
or attempt to divert any business from the Company or any such successor, or
(ii) directly or indirectly recruit or otherwise solicit or induce any person
who is an employee of, or otherwise engaged by, the Company or any successor to
the business of the Company to terminate his or her employment or other
relationship with the Company or such successor, or hire any person who has left
the employ of the Company or any such successor during the preceding two (2)
years.  Optionee further agrees that if any such customer contacts the Optionee
during the Restricted Period in respect of doing business with the Optionee, the
Optionee will advise such customer of the restrictions on the Optionee’s ability
to do business with such customer contained herein.  The Optionee shall not at
any time, directly or indirectly, use or purport to authorize any person to use
any name, mark, logo, trade dress or other identifying words or images which are
the same as or similar to those used at any time by the Company in connection
with any product or service, whether or not such use would be in a business
competitive with that of the Company.  Any breach or violation by the Optionee
of the provisions of this Section 2.2 shall toll the running of any time periods
set forth in this Section 2.2 for the duration of any such breach or violation.

 

2.3.          Remedies.  The restrictions set forth in Sections 2.1 and 2.2 are
considered by the Optionee to be fair and reasonable. The Optionee acknowledges
that the restrictions contained in Sections 2.1 and 2.2 will not prevent the
Optionee from earning a livelihood.  The Optionee further acknowledges that the
Company would be irreparably harmed and that monetary damages would not provide
an adequate remedy in the event of a breach of the provisions of Sections 2.1
and 2.2.  Accordingly, the Optionee agrees that, in addition to any other
remedies available to the Company, the Company (i) shall be entitled to specific
performance, injunction, and other equitable relief to secure the enforcement of
such provisions, (ii) shall not be required to post bond in connection with
seeking any such equitable remedies, and (iii) shall be entitled to receive
reimbursement from the Optionee for all attorneys’ fees and expenses incurred by
the Company in enforcing such provisions.  If any provisions of Sections 2.1,
2.2 or 2.3 relating to the time period, scope of activities or geographic area
of restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable.  If any
provisions of Sections 2.1, 2.2 or 2.3 other than those described in the
preceding sentence are adjudicated to be invalid or unenforceable, the invalid
or unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which

 

4

--------------------------------------------------------------------------------


 

adjudication is made) in such manner as to render them enforceable and to
effectuate as nearly as possible the original intentions and agreement of the
parties.

 

2.4           Lock-up Release Schedule.  Upon the exercise of any or all of the
options covered by the Stock Option Agreements, the Optionee shall not sell,
transfer, exchange, hypothecate, grant a security interest in, pledge or
otherwise dispose of (collectively, “Transfer”), other than by will or by the
laws of descent and distribution, the shares issued upon such exercise at any
time, including subsequent to the termination of the Optionee’s employment with
the Company and/or service as a Director of or consultant to the Company, except
in accordance with the following schedule:

 

Lockup
Release Date

 

Number of
ISOs

 

Number of
NQSOs

 

Total
Number
of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

Notwithstanding the lock-up release schedule set forth above, such lock-up
release schedule may be accelerated by the Committee in its sole discretion.

 

2.5           Extension of Lock-up Upon Termination.  (a)  Upon the Optionee’s
voluntary termination of employment with the Company and/or service as a
Director of or consultant to the Company, except as a result of Optionee’s death
or disability, or upon the Optionee’s termination by the Company for Cause, any
of the lock-up release periods set forth in Section 2.4 which, as of the
Optionee’s termination of employment with the Company and/or service as a
Director of or consultant to the Company, have not yet expired shall each be
automatically extended an additional five (5) years from the lock-up release
date(s) set forth in Section 2.4.  Notwithstanding any extension of the lock-up
release periods pursuant to this Section 2.5, any such lock-up release extension
may be reduced by the Committee in its sole discretion.

 

(b)           Notwithstanding any extension of the lock-up release periods
pursuant to this Section 2.5, any such lock-up release extension may be reduced
by the Committee in its sole discretion.

 

3.             Except as expressly amended by this Amendment, the Stock Option
Agreements shall remain in full force and effect.

 

4.             This Amendment shall be governed by and construed in accordance
with, and on the same basis as, the Stock Option Agreements as set forth
therein.

 

5.             This Amendment may be executed in any number of counterparts, but
all of which together will constitute one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

[Signature Page Follows:]

 

6

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have each executed and delivered this
Amendment to the Stock Option Agreements as of the day and year first above
written.

 

 

Langer, Inc.

 

 

 

 

 

By:

 

 

 

 

Joseph P. Ciavarella

 

 

Vice President and CFO

 

 

 

 

 

Optionee:

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------